Dunn and Cartwright, JJ., dissenting: The refused instruction concerning the ordinance in effect informed the jury that if the plaintiff, at the time of his injury, was violating an ordinance of the city, and if such violation contributed to cause the collision, the plaintiff was guilty of negligence as a matter of law and could not recover. The ordinance in question was a part of the law of the municipality, and within its limits had the same force and effect as an act of the legislature. (Hope v. City of Alton, 214 Ill. 102; Mason v. City of Shawneetown, 77 id. 533.) One violating its provisions was therefore engaged in an unlawful act, and if by another’s negligence he sustained an injury to which his own unlawful act contributed, he cannot recover on account of the other’s negligence. In the absence of an ordinance it is a question of fact whether the use of the streets at night with an unlighted vehicle is negligence, but after the passage of an ordinance prohibiting it such use becomes unlawful, and, of itself, negligent. “A statute commanding an act to be done creates an absolute duty to perform such act, and the duty of performance does not depend upon and is not controlled by surrounding circumstances. Non-performance of such statutory duty, resulting in injury to another, may therefore be pronounced to be negligence as a conclusion of law.” Terre Haute and Indianapolis Railroad Co. v. Voelker, 129 Ill. 540; Chicago and Eastern Illinois Railroad Co. v. Mochell, 193 id. 208. The giving of general instructions that the plaintiff could not recover if he was guilty of negligence which contributed to his injury could not take the place, of this instruction, because they submitted to the jury, as a question of fact, what conduct amounted to negligence, while this instruction informed them, as a matter of law, that certain conduct was negligence. Instructions submitting a question of fact cannot answer the purpose of an instruction announcing a rule of law. Appellee’s wagon was closed, with curtains at the side and rear, and the only light about it was a lantern on the inside of the curtains, at one side and above the driver’s seat. There was no evidence tending to show that appellee had any light displayed as required by the ordinance, and it was therefore not improper to assume that no light was displayed. In our opinion the instruction applied a correct proposition of law to the facts of the case, and it was error to refuse to give it.